DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  claims 2-4 recite “The method according to claim”, it should be changed to -- The method of treating water according to claim --.  
Claims 6 and 9-10 are objected to because of the following informalities:  claims 6 and 9-10 recite “The system according to claim”, it should be changed to -- The system of ozone generation according to claim --.
Claims 8, 11-13 and 16 are objected to because of the following informalities:  claims 8, 11-13 and 16 recite “The method according to claim”, it should be changed to -- The method of deodorization and sterilization/decontamination according to claim --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 8, 12, 14, 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses the limitation "the transformed connected" in line 6.  There is insufficient antecedent basis for this limitation in the claim because it is unclear what is transformed and what is connected.
Claim 1 discloses the limitation "the load chages" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 does not appear to disclose the method of treating water.
Claim 3 discloses the limitation "the alternate voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 discloses the limitation "the electrical grid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 discloses the limitation " The method of embodiment 1 " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 discloses the limitation "the embodiment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 15 and 17 disclose the limitation "The method according to claim 9" in 
lines 1.  There is insufficient antecedent basis for this limitation in the claim because claims 14, 15 and 17 depend directly or indirectly upon the independent claim 5 and the dependent claim 9 which do not disclose any method.
	Claim 6 discloses the limitation "the surrounding environment" in 
line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 discloses the limitation “the power amplifier” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 discloses the limitation “the feedback circuit” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 discloses the limitation “the water treatment system” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 discloses the limitation “the ozone generator” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 discloses the limitation “the plasma actuator” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 appears to be incomplete: “The system according to claim 9, wherein the ozone eliminates or removes viruses, fungi, and/or bacteria from”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 5, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (U.S. Pre-Grant Publication No. 20120292262).
Regarding independent claim 5, Roy et al. (e.g. see FIG. 1, FIG. 5 and §0018) discloses a system of ozone generation, comprising: a plasma actuator (90) that generates ozone (16, 98); and a circuit (92, 94, 96) wherein the circuit is engraved in the plasma actuator (90). 
Regarding claim 6, Roy et al. (e.g. see FIG. 1, FIG. 5 and §0018) discloses he plasma actuator (90) comprises at least two electrodes (92, 94) separated by a dielectric material (96), where the at least two electrodes (92, 94) induce flow effects used for mixing of ozone and the surrounding environment (§0018).
Regarding claim 10, Roy et al. (e.g. see FIG. 1, FIG. 5 and §0018) discloses the plasma actuator (90) is replicable (as a block that can removed from the system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeman et al. (U.S. Pre-Grant Publication No. 20160235874) in view of Pamarti et al. (U.S. Pre-Grant Publication No. 20140203871).
Regarding independent claim 1, Blakeman et al. (e.g. see FIG. 1) discloses an apparatus at its normal operation performing a method of treating water, comprising: interconnecting a power supply unit (170, 172) and a load (140), wherein the power supply unit (170, 172) comprises: a power amplifier (172), receiving, at the power amplifier (172), a supply voltage (voltage from 170 to 172); outputting, via the power amplifier (170), a supply power (output voltage from 170) to the load (140) at an operating frequency; and exposing water to the ozone (§0015: delivering ozone from the sterilization chamber to a water reservoir); driving the load (140) with the power supply unit (170, 172) to generate ozone (120).
Blakeman et al. does not disclose “the power amplifier comprises: a transformer: an inductor; a variable capacitor in parallel with a transistor, wherein an inductance value of the inductor and a capacitance value of the variable capacitor are set based on a resonance frequency of the transformed connected to the load; and adjusting a capacitance value of the variable capacitor to adjust an impedance of the power amplifier when an impedance of the load changes.” 
However, Pamarti et al. (e.g. see FIG. 4) teaches the power amplifier (32, 34) comprises: a transformer (T1); an inductor (Lzvs); a variable capacitor (C1, C2) in parallel with a transistor (M1, M2), wherein an inductance value of the inductor (Lzvs) and a capacitance value of the variable capacitor (C1, C2) are set based on a resonance frequency of the transformed connected to the load (RL); and adjusting a capacitance value of the variable capacitor (C1, C2) to adjust an impedance of the power amplifier (32, 34) when an impedance of the load changes (dynamic RL modulation). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power amplifier in the sterilizer of Blakeman et al. to include “the power amplifier comprises: a transformer: an inductor; a variable capacitor in parallel with a transistor, wherein an inductance value of the inductor and a capacitance value of the variable capacitor are set based on a resonance frequency of the transformed connected to the load; and adjusting a capacitance value of the variable capacitor to adjust an impedance of the power amplifier when an impedance of the load changes” as taught by Pamarti et al. for the purpose of controlling the power amplifiers in response to system parameters including duty cycle of the input signal in order to maintain the efficiency of the power amplifiers over the variation in output loading.
Since Blakeman et al. and Pamarti et al. are both from the same field of endeavor (power amplifier), the purpose disclosed by Pamarti et al. would have been recognized in the pertinent art of Blakeman et al. 
Regarding claim 2, Blakeman et al. (e.g. see FIG. 1, §0038, claim 11) discloses monitoring (142, 182) an operational parameter (operational characteristics such as software and/or threshold operating parameters of the sterilization system 100) of the load (140) and providing feedback to a controller (150); and controlling, via the controller (150), operation of the power amplifier (172) based on the feedback (from processor 156).
Regarding claim 4, Blakeman et al. (e.g. see FIG. 1, §0061) discloses compartments and connections to attach batteries in some cases (§0061: The power source 170 may include a battery that is disposed within the portable case 102 of the sterilization system 100. In the alternative, the sterilization system 100 can utilize an external power source, which can either be portable or fixed) of portable versions of the embodiment.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeman et al. (U.S. Pre-Grant Publication No. 20160235874) and Pamarti et al. (U.S. Pre-Grant Publication No. 20140203871) in view of Shen et al. (U.S. Patent No. 9059638)
Regarding claim 3, Blakeman et al. discloses every aspect of the invention except for “additional circuitry to transform operation the alternate voltage from the electrical grid to a DC voltage delivered to the power amplifier.”
However, Shen et al. (e.g. see FIG 1) teaches additional circuitry (10) to transform operation the alternate voltage from the electrical grid (GRID) to a DC voltage (Vout) delivered to the power amplifier (24).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the power amplifier in the sterilizer of Blakeman et al. to include “additional circuitry to transform operation the alternate voltage from the electrical grid to a DC voltage delivered to the power amplifier” as taught by Shen et al. for the purpose of effectively controlling the switched mode power supply. 
Since Blakeman et al. and Shen et al. are both from the same field of endeavor (power amplifier), the purpose disclosed by Shen et al. would have been recognized in the pertinent art of Blakeman et al.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pre-Grant Publication No. 20120292262) in view of Tandon (U.S. Pre-Grant Publication No. 20160152497).
Regarding claim 9, Roy et al. discloses every aspect of the invention except for “the ozone eliminates or removes pathogens, microbes, metals, emerging contaminants, and/or pharmaceuticals from source water, wherein the system further comprises: a sediment filter that blocks larger contaminants from passing through and clogging the water treatment system; a dielectric Barrier Discharge ozone generator that generates ozone from air; a venturi injector that creates a pressure differential along a water flow of the source water, which sucks ozone generated by the ozone generator into the water flow. wherein the ozone and water are mixed together; a mixing impeller that further mixes the ozone into the water flow to produce ozonated water; a reaction tank that allows the ozonated water to sit for a working period, allowing the ozone to destroy or precipitate water contaminants in the ozonated water; a precipitate and ozone filter that filters out ozone from the ozonated water and captures precipitate formed in the reaction of the ozonated water with the ozone.”
However, Tandon (e.g. see FIG. 1, FIG. 2, §0055, §0056, §0058, §0060, §0061, §0069, §0076, §0086) teaches the ozone eliminates or removes pathogens, microbes, metals, emerging contaminants, and/or pharmaceuticals from source water, wherein the system further comprises: a sediment filter (50) that blocks larger contaminants from passing through and clogging the water treatment system; a dielectric Barrier Discharge ozone generator (20) that generates ozone from air; a venturi injector (30) that creates a pressure differential along a water flow of the source water (swimming pool, spa water), which sucks ozone generated by the ozone generator (20) into the water flow wherein the ozone and water are mixed together; a mixing impeller (10) that further mixes the ozone into the water flow to produce ozonated water; a reaction tank that allows the ozonated water to sit for a working period, allowing the ozone to destroy or precipitate water contaminants in the ozonated water; a precipitate and ozone filter (final filter) that filters out ozone from the ozonated water and captures precipitate formed in the reaction of the ozonated water with the ozone.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the apparatus for purifying liquid of Roy et al. to include “the ozone eliminates or removes pathogens, microbes, metals, emerging contaminants, and/or pharmaceuticals from source water, wherein the system further comprises: a sediment filter that blocks larger contaminants from passing through and clogging the water treatment system; a dielectric Barrier Discharge ozone generator that generates ozone from air; a venturi injector that creates a pressure differential along a water flow of the source water, which sucks ozone generated by the ozone generator into the water flow. wherein the ozone and water are mixed together; a mixing impeller that further mixes the ozone into the water flow to produce ozonated water; a reaction tank that allows the ozonated water to sit for a working period, allowing the ozone to destroy or precipitate water contaminants in the ozonated water; a precipitate and ozone filter that filters out ozone from the ozonated water and captures precipitate formed in the reaction of the ozonated water with the ozone” as taught by Tandon for the purpose of providing a water treatment system for treating swimming pool or spa water. 
Since Roy et al. and Tandon are both from the same field of endeavor (purifying liquid), the purpose disclosed by Tandon would have been recognized in the pertinent art of Roy et al. 
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pre-Grant Publication No. 20120292262) in view of Tandon (U.S. Pre-Grant Publication No. 20160152497) and further in view of Johnston et al. (U.S. Patent No. 9193607).
Regarding claim 14, Roy discloses every aspect of the invention except for “providing a sensor to activate system when water flows through device.”
However, Johnston et al. (e.g. see Abstract, claim 4, FIG. 1) teaches providing a sensor (flow sensor, water flow detector 230, 232) to activate system when water flows through device.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the apparatus for purifying liquid of Roy et al. to include “providing a sensor to activate system when water flows through device” as taught by Johnston et al. for the purpose of detecting the water flow in order to maintain activation of the ozone generator for a predetermined time duration even after water flow has ceased.   
Since Roy et al. and Johnston et al. are both from the same field of endeavor (purifying liquid), the purpose disclosed by Johnston et al. would have been recognized in the pertinent art of Roy et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pre-Grant Publication No. 20120292262) in view of Tandon (U.S. Pre-Grant Publication No. 20160152497) and further in view of Dunn et al. (U.S. Pre-Grant Publication No. 20120210708).
Regarding claim 15, Roy discloses every aspect of the invention except for “providing a mixing impeller configured to generate electrical energy and an energy storage device configured to store such energy.”
However, Dunn et al. (e.g. see §0027) teaches providing a mixing impeller (155) configured to generate electrical energy and an energy storage device configured to store such energy.  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the apparatus for purifying liquid of Roy et al. to include “providing a mixing impeller configured to generate electrical energy and an energy storage device configured to store such energy” as taught by Dunn et al. for the purpose of converting the mechanical energy of the fluid flow into electrical energy.   
Since Roy et al. and Dunn et al.are both from the same field of endeavor (purifying liquid), the purpose disclosed by Dunn et al. would have been recognized in the pertinent art of Roy et al.
Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (U.S. Pre-Grant Publication No. 20180147308).
Regarding independent claim 7, Koyama et al. (e.g. see FIG. 1, FIG. 2, FIG. 3) discloses an apparatus at its normal operation performing a method of deodorization and sterilization/decontamination, comprising: providing a circuit (4), wherein the circuit is horizontally or vertically stacked. 
Koyama et al. does not explicitly disclose the circuit to fit within two cubic inch space.
However, the sterilizing sheet of Koyama et al. provides the flexibility in adjusting the size of the sterilizing sheet.  It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the sterilizing sheet of Koyama et al. to fit the sterilizing sheet within two cubic inch space for the ease of using the apparatus.        
Regarding claim 8, Koyama et al. (e.g. see FIG. 1, FIG. 2, FIG. 3) discloses monitoring (44) of environmental parameters, and providing feedback to a controlling unit (42, 43); and controlling, via the controlling unit (42, 43), time of operation, and enabling and disabling of the power amplifier based on the feedback circuit.
Regarding claim 16, Koyama et al. (e.g. see FIG. 1, FIG. 2, FIG. 3) discloses the environmental parameters include ethylene, temperature, and humidity.
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





18 June 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837